Kittinger v Sabuda (2020 NY Slip Op 01806)





Kittinger v Sabuda


2020 NY Slip Op 01806


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


376.1 CA 19-01943

[*1]KENNETH KITTINGER AND TONI GERACE, PLAINTIFFS-RESPONDENTS,
vJAMES SABUDA, DEFENDANT-APPELLANT, ET AL., DEFENDANT. 


RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (JEFFREY F. BAASE OF COUNSEL), FOR DEFENDANT-APPELLANT.
RAMOS & RAMOS, BUFFALO (JOSEPH L. NICASTRO OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.

	Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered October 16, 2019. The order, among other things, granted plaintiff's motions to compel the production of certain discovery. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 3, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court